DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note:
The Notice of Allowance dated on March 3, 2022 has been vacated. The Notice of Allowance has been corrected by adding indication that the prior art in related earlier application has been reviewed.

The prior art in the following related earlier application has been reviewed:
US Patent 10,455,580 (15/926,764) 	refs checked.
US patent 10,993,234 (16/586,771)	refs checked.

Response to Arguments
Applicant’s arguments, see page 5-6, filed on 2/15/2022, with respect to Double Patenting rejection of claims 1-9 have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-9 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
NBDL, wherein FNBDL satisfies the following relationship:
FNBDL = FDL_low + 0.1*(NDL - Noffs-DL) + 0.0025*(2MDL + 1);
wherein MDL_low is the downlink frequency band starting frequency, NDL is the downlink absolute radio frequency channel number, and NOffs-DL is the downlink frequency band offset; and wherein MDL is the downlink relative radio frequency channel number, MDL is one value in a set of values, and the set of values comprises: -10, -9, -8, -7, -6, -5, - 4, -3, -2,-1, 0, 1, 2, 3, 4, 5, 6, 7, 8, 9.  The closest prior art, US Patent 10,993,234 and 10,455,580 both disclose a same method, but were overcame by the terminal disclaimer filed on 2/15/2022, other prior art of record fails to discloses the method of determining a downlink frequency band starting frequency, a downlink absolute radio frequency channel number, a downlink frequency band offset, and a downlink relative radio frequency channel number; and determining a downlink carrier center frequency FNBDL, wherein FNBDL satisfies the following relationship:
FNBDL = FDL_low + 0.1*(NDL - Noffs-DL) + 0.0025*(2MDL + 1);
wherein MDL_low is the downlink frequency band starting frequency, NDL is the downlink absolute radio frequency channel number, and NOffs-DL is the downlink frequency band offset; and wherein MDL is the downlink relative radio frequency channel number, MDL is one value in a set of values, and the set of values comprises: -10, -9, -8, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/25/2022